      Case 4:20-cv-01115 Document 169 Filed on 07/02/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          July 02, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                   §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:20-CV-1115
                                                 §
BRYAN COLLIER, et al,                            §
                                                 §
         Defendants.                             §

                                            ORDER

       The Court has received Defendants’ Emergency Motion for Trial Continuance, or in the

Alternative, Emergency Motion for Protective Order (Doc. No. 164). After considering the Motion

and all applicable law, the Court hereby finds that Defendants’ Motion for Trial Continuance must

be DENIED. The date of the trial has been set since early May. Due to the urgent nature of the

case at hand, this Court set an expedited trial date. The COVID-19 emergency has not abated in

the intervening time, either in Pack Unit, or in Texas or the United States. At least in Texas, the

crisis has grown more widespread and more urgent. The number of inmates in Pack Unit who have

tested positive and who have died also continues to grow with each update that the Court receives

from Defendants. And the correctness of Defendants’ reports on infections, hospitalizations, and

deaths have not recently been tested by cross-examination. Accordingly, the Court is reluctant to

continue the trial date based on disagreements between counsel about discovery, when the lives of

inmates in Pack Unit may be at stake. Judge Davis, in his concurrence to the Fifth Circuit’s

decision vacating this Court’s preliminary injunction, expressed similar concerns, even urging this

Court to “consider holding the trial sooner” if possible. Valentine v. Collier, 960 F.3d 707, 708




                                                1
     Case 4:20-cv-01115 Document 169 Filed on 07/02/20 in TXSD Page 2 of 2



(5th Cir. 2020) (mem.) (Davis, J., concurring). While this Court decided against moving the trial

to an earlier date, it agrees with Judge Davis’s sense of urgency with regards to this trial.

        Defendants assert that they have taken many of the steps required by the Court’s

preliminary injunction. Plaintiffs claim that many prison inmates strongly disagree. To resolve the

sharp division as to the measures that have allegedly been put in place, there is no forum more

suitable than a trial.

        Defendants’ counsel have expressed concerns about completing discovery before trial.

However, at the latest hearing before this Court, Defendants’ counsel also indicated that they had

not discussed the scope of remaining discovery or expected inmate testimony at trial with opposing

counsel. The Court encourages attorneys for both parties to communicate with opposing counsel

and work to streamline discovery and plan for an efficient trial. The failure of counsel to take even

rudimentary steps to prepare for trial does not constitute grounds for a continuance.

        For these reasons, the Court thus retains the original trial date of July 13, 2020.

        IT IS SO ORDERED.

        SIGNED at Houston, Texas on this the 2nd day of July, 2020.




                                                       KEITH P. ELLISON
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
